Church, Ch. J.
One Wilson, on several occasions and at different places, uttered counterfeit bank bills of a particular description. The prisoner is detected in passing bills of the same description, which also are counterfeit. And now, for the purpose of showing that this prisoner knew that the bills passed by him were forged, the prosecutor offers to prove, that Wilson and the defendant had conspired to pass counterfeit money. This testimony was proper. If such combination existed, the law presumes, that what was known by one, or done by one, in matters connected with the joint, purpose, was known and done by both. If the prisoner, with his own hand, had passed counterfeit bills of a like kind, either before or after the act in question, this might be proved, to show his science. And so, if Wilson had done the same thing, the conspiracy being established, for the same reason it might be proved, to show a guilty knowledge by his associate. 1 Ph. Ev. 74. 2 Russ, on Crimes, 1824. 1 Greenl. Ev. § 111. Rex v. Smith, 4 Car. & Pa. 411. (19 E. C. L. 448.)
It became necessary, therefore, to prove the combination or conspiracy. The proof of this is not often made, by direct, open and positive evidence ; but more generally and more naturally, by proving a repetition of acts of a character conducing to show a mutual purpose. In such case, it is seldom true, that any one act, taken by itself, can be detected as tending to prove a combination; but when it is seen in con-nexion with other acts, its true nature may be discovered. And so, as this species of proof is multiplied, a strong case of unlawful conspiracy is often established. 2 Stark. Ev. 401. Rex v. Roberts, 1 Campb. 399.
In the present case, the proof offered and received, was, that a day or two before the defendant passed the bill in question, he was present at a tavern in Southford, with Wilson, a pretended stranger to him, when Wilson put off, at a store near by, one of these counterfeit bills. Again, on the same day, while together as travellers through a turnpike gate, Wilson repeated his crime. And so, on the evening of the very day on which the prisoner passed the bill for which he was arrested and on trial, he was found in company with the same pretended stranger, at Oxford, while he was engaged in his vocation of uttering counterfeit money. It would *238^ave ^een enough to justify the admission of this evidence, if these repeated acts of Wilson had only conduced to show the prisoner’s knowledge of them and participation in them ; but it seems to us, that they fell very little short of full proof of the prisoner’s guilt, as a principal, aiding and assisting in these crimes ; and went as far to show his knowledge that the bill which he put off was spurious, as if he had passed the other bills from his own pocket.
We do not advise a new trial.
In this opinion the other Judges concurred, except Ells-worth, J., who was absent.
New trial not to be granted.